Citation Nr: 1433959	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-48 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial ratings for coronary artery disease, currently evaluated as 30 percent effective December 1, 1987; 100 percent effective September 19, 2011; and 60 percent effective November 1, 2011.

2.  Entitlement to a compensable rating for hypertension.

3.  Whether new and material evidence has been received  in order to reopen a claim of entitlement to service connection for a joint condition, also claimed as arthritis.

4.  Whether new and material evidence has been received  in order to reopen a claim of entitlement to service connection for elongated fusiform infrarenal abdominal aortic aneurysm.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to February 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In this regard, the March 2010 rating decision denied a compensable rating for lesion, LAD, and hypertension; determined that new and material evidence had not been received in order to reopen claims of entitlement to a joint condition, also claimed as arthritis, and elongated fusiform infrarenal abdominal aortic aneurysm; denied service connection for a back disorder; and denied a TDIU.  The Veteran perfected an appeal as to such denied claims.

The April 2012 rating decision granted service connection for ischemic heart disease and assigned initial ratings of 100 percent effective September 19, 2011, based on surgery necessitating convalescence pursuant to 38 C.F.R. § 4.30 (2013), and 60 percent effective November 1, 2011.  Thereafter, the Veteran entered a notice of disagreement as to the assigned effective date and initial disability ratings.  As such, in a January 2013 Decision Review Officer decision, the Veteran's ischemic heart disease and lesion, LAD were recharacterized as coronary artery disease and, in addition to the previously assigned ratings, an initial 30 percent rating was granted effective December 1, 1987, the day after the Veteran's discharge from military service.  An accompanying statement of the case denied higher initial ratings for such disability and an effective date prior to December 1, 1987 for the award of service connection.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned ratings for his coronary artery disease.  He specifically limited his appeal to such issue.  Therefore, the issue of entitlement to an earlier effective date for the award of service connection for coronary artery disease is not properly before the Board.

Additionally, the Board observes that a May 2011 rating decision denied compensable ratings for left ear hearing loss, degenerative changes of both feet, and residual deformity of the right middle finger.  The Veteran entered a notice of disagreement as to such denials in July 2011 and a statement of the case was issued in October 2012; however, he did not submit a timely substantive appeal.  Therefore, such issues are not properly before the Board.

The Veteran's appeal was certified to the Board in May 2013.  Thereafter, in June 2013, he appointed Disabled American Veterans as his representative.  As such was received within 90 days from the May 2013 notification of the recertification of the appeal to the Board, the Board recognizes the change in representation.  38 C.F.R. 
§ 20.1304(a).
 
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of these paperless claims file reveals additional medical evidence as well as additional claims for compensation.

Specifically, two separate April 2014 VA Form 21-526EZ forms document several disabilities the Veteran is claiming, as well as a June 2014 report of contact that documents the Veteran's request for a temporary total disability rating due to surgery for endovascular repair of his aorta due to his service-connected ischemic heart disease.  While the agency of original jurisdiction (AOJ) appears to have started developing such claims, they have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and 

they are referred to the AOJ for further appropriate action.  38 C.F.R. 
§ 19.9(b).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

In the Veteran's November 2010 substantive appeal (VA Form 9), which perfected his appeal as to the issues of entitlement to a compensable rating for lesion, LAD, and hypertension; whether new and material evidence has been received in order to reopen claims of entitlement to a joint condition, also claimed as arthritis, and elongated fusiform infrarenal abdominal aortic aneurysm; entitlement to service connection for a back disorder; and entitlement to a TDIU, he indicated that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  However, in his March 2013 substantive appeal (VA Form 9), which perfected his appeal as to the issue of entitlement to higher initial ratings for his coronary artery disease, he indicated that he did not want a Board hearing.

As such, in May 2014, the Board requested clarification as to whether the Veteran desired a Board hearing in regard to his appeal.  In response, the Veteran elected to appear at a hearing before a Veterans Law Judge sitting at the RO.  While such letter erroneously only listed the five issues perfected by the November 2010 substantive appeal, in June 2014 correspondence, the Veteran indicated that he wished to appear at a hearing before a Veterans Law Judge of the Board at the St. Petersburg RO in connection with his appeal.  Therefore, the Board finds that, as relevant to all issues on appeal, a remand is necessary in order to afford the Veteran his requested Board hearing.  38 C.F.R. §§ 20.700, 20.704.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



